 
EXHIBIT 10.1
 
Form of Securities Purchase Agreement
 
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (as amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”) is dated as of October
____, 2018, between MEDITE Cancer Diagnostics, Inc., a Delaware corporation (the
“Company”), and the purchasers identified on the signature pages hereto
(including its successors and permitted assigns, the “Purchasers”).
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to an exemption from the registration requirements of Section 5 of the
Securities Act contained in Section 4(a)(2) thereof and/or Rule 506(b)
thereunder, the Company desires to issue and sell to Purchasers, and Purchasers
desire to purchase from the Company, securities of the Company as more fully
described in this Agreement.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and Purchasers agree as
follows:
 
ARTICLE I.
 
DEFINITIONS
 
1.1         Definitions. In addition to the words and terms defined elsewhere in
this Agreement, for all purposes of this Agreement, the following terms have the
meanings set forth in this Section 1.1:
 
“Action” shall have the meaning ascribed to such term in Section 3.1(j).
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 405 under the
Securities Act.
 
“Board of Directors” means the board of directors of the Company.
 
“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.
 
“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1.
 
“Closing Date” means the Business Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto pursuant to
Section 2.2(a) and Section 2.2(b), and all conditions precedent to (i)
Purchaser’s obligations to pay the Subscription Amount and (ii) the Company’s
obligations to deliver the Securities have been satisfied or waived.
 
“Collateral Agent” shall have the meaning ascribed in the Security Agreement.
 
“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.
 
“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.
 
 
 
-1-

 
 
 
 “Conversion Price” shall have the meaning set forth in the Notes.
 
“Conversion Shares” shall mean the shares of the Company’s Common Stock issuable
upon conversion of the Note.
 
“Developer” shall have the meaning ascribed to such term in Section 3.1(o)(v).
 
“Disqualification Event” shall have the meaning ascribed to such term in Section
3.1(z).
 
“Environmental Laws” shall have the meaning ascribed to such term in Section
3.1(l).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“Exempt Issuance” means the issuance of: (a) securities to employees, officers
or directors of, or consultants to, the Company, pursuant to any stock or option
plan duly adopted for such purpose and approved by a majority of the
non-employee members of the Board of Directors or a majority of the members of a
committee of non-employee directors established for such purpose for services
rendered to the Company, (b) securities upon the exercise or exchange of or
conversion of any Securities issued hereunder, (c) securities issued pursuant to
any purchase money equipment loan or capital leasing arrangement, real property
leasing arrangement or debt financing from a commercial bank or similar
financial institution, (d) securities in full or partial consideration in
connection with a bona fide strategic merger, acquisition, consolidation or
purchase of all or substantially all of the securities or assets of a
corporation or other entity approved by a majority of the non-employee members
of the Board of Directors, so long as such issuance is not for the primary
purpose of raising capital by the Company, and (e) securities upon a stock
split, stock dividend or subdivision of the Common Stock.
 
“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).
 
“Guaranty Agreements” means the Guaranty Agreements in the in the form of
Exhibit “C” attached hereto.
 
“GPB Note” means the $5,356,400 face value original issue discount 13.25% Senior
Secured Convertible Note issued to GPB Debt Holdings II, LLC, which shall be
secured by a first priority lien on the assets of the Company pursuant to a
security agreement and guaranteed pursuant to guaranty agreements.
 
“Hazardous Materials” shall have the meaning ascribed to such term in Section
3.1(l).
 
“Indebtedness” means, with respect to any Person, without duplication, (a) all
indebtedness or liabilities for borrowed money or amounts owed in excess of
$10,000 (other than trade payables in the normal course of business) (b) all
guaranties, endorsements and other contingent obligations in respect of
indebtedness of others, whether or not the same are or should be reflected in
the Company’s consolidated balance sheet (or the notes thereto), except
guaranties by endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business; and (c) the present
value of any lease payments in excess of $5,000 due under leases required to be
capitalized in accordance with GAAP.
 
“Independent Third Party” means any Person who, immediately prior to the
contemplated transaction: (a) is not an officer or director of the Company or an
Affiliate of an officer or director of the Company, (b) a Purchaser or an
Affiliate of a Purchaser, (c) does not, collectively with its Affiliates, own in
excess of 10% of the Common Stock on a fully-diluted basis (a “10% Owner”) and
is not an Affiliate of a 10% Owner, (d) is not the spouse or descendent (by
birth or adoption) of a Purchaser or 10% Owner or a trust for the benefit of any
10% Owner (or their respective spouses or descendants), and (e) is not a Person
who through contract or other arrangements (other than arrangements entered into
in connection with the contemplated transaction) would be an Affiliate of any
officer or director of the Company, the Purchaser, any 10% Owner or the Company
immediately after the contemplated transaction.
 
 
-2-

 
 
 
“Intellectual Property” means all of the following in any jurisdiction
throughout the world: (a) all inventions (whether patentable or unpatentable and
whether or not reduced to practice), all improvements thereto, and all U.S. and
foreign patents, patent applications, and patent disclosures, together with all
reissuances, continuations, continuations-in-part, revisions, extensions, and
reexaminations thereof, (b) all trademarks, service marks, brand names,
certification marks, trade dress, logos, trade names, domain names, assumed
names and corporate names, together with all colorable imitations thereof, and
including all goodwill associated therewith, and all applications,
registrations, and renewals in connection therewith, (c) all copyrights, and all
applications, registrations, and renewals in connection therewith, (d) all trade
secrets under applicable state Laws and the common Law and know-how (including
formulas, techniques, technical data, designs, drawings, specifications,
customer and supplier lists, pricing and cost information, and business and
marketing plans and proposals), (e) all computer software (including source
code, object code, diagrams, data and related documentation), and (f) all copies
and tangible embodiments of the foregoing (in whatever form or medium).
 
 “Irrevocable Transfer Agent Instructions” has the meaning ascribed to such term
in Section 2.2(a)(vii).
 
“Issuer Covered Person(s)” shall have the meaning ascribed to such term in
Section 3.1(z).
 
“Licensed Intellectual Property Agreement” shall have the meaning ascribed to
such term in Section 3.1(o)(iv).
 
 “Liens” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.
 
“Material Adverse Effect” means: (a) a material adverse effect on the legality,
validity or enforceability of any Transaction Document, (b) a material adverse
effect on the results of operations, assets, business, prospects or condition
financial or otherwise of the Company and the Subsidiaries, taken as a whole, in
the long term or (c) a material adverse effect on the Company’s ability to
perform in any material respect on a timely basis its obligations under any
Transaction Document; provided, however, that none of the following shall be
taken into account in determining whether there has been, or could be, a
Material Adverse Effect: (i) any adverse change, event, development, or effect
(whether short-term or long-term) arising from or relating to (1) general
business or economic conditions, including such conditions related to the
business of the Company and its Subsidiaries, (2) any national or international
political or social conditions, (3) financial, banking, or securities markets
(including any disruption thereof and any decline in the price of any security
or any market index), (4) changes in GAAP, (5) changes in laws, rules,
regulations, orders, or other binding directives issued by any governmental
entity, or (6) the taking of any action contemplated by any Transaction
Document, (ii) any failure to meet a forecast (whether internal or published) of
revenue, earnings, cash flow, or other data for any period or any change in such
a forecast, and (iii) any existing event, occurrence, or circumstance with
respect to which a Purchaser has knowledge as of the date hereof.
 
“Material Agreements” shall have the meaning ascribed to such term in Section
3.1(aa).
 
“Material Permits” shall have the meaning ascribed to such term in Section
3.1(m).
 
“Maturity Date” shall have the meaning ascribed to such term in the Notes.
 
“Notes” means the aggregate face value of up to $1,000,000 original issue
discount 12% Secured Convertible Notes issued to the Purchaser, in the form of
Exhibit A attached hereto, which shall be secured pursuant to a Security
Agreement and guaranteed pursuant to the Guaranty Agreements.
 
“Permitted Liens” shall have the meaning set forth in the Note.
 
 
-3-

 
 
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Pre-Notice” shall have the meaning ascribed to such term in Section 4.7(a).
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.
 
“Purchaser Party” shall have the meaning ascribed to such term in Section 4.5.
 
 “Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).
 
“Rule 144” means Rule 144 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended or interpreted from time to time, or any similar
rule or regulation hereafter adopted by the SEC having substantially the same
purpose and effect as such Rule.
 
“SEC” means the United States Securities and Exchange Commission.
 
“SEC Documents” shall have the meaning ascribed to such term in Section 3.1(h)
 
“Securities” means the Note and the Shares.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Security Agreement” means the security agreement, in the form of Exhibit C
attached hereto, providing the Purchasers with a second lien on all of the
assets of the Company other than as provided in this Agreement.
 
“Shares” means the Common Stock issuable hereunder based upon the amount of the
Note up to an aggregate amount of 13,333,333 shares at a value of $0.075 per
share.
 
“Subscription Amount” means $______________ payable in United States dollars and
in immediately available funds.
 
“Subsidiary” means with respect to any entity at any date, any direct or
indirect corporation, limited or general partnership, limited liability company,
trust, estate, association, joint venture or other business entity of which (a)
more than 50% of (i) the outstanding capital stock having (in the absence of
contingencies) ordinary voting power to elect a majority of the board of
directors or other managing body of such entity, (ii) in the case of a
partnership or limited liability company, the interest in the capital or profits
of such partnership or limited liability company or (iii) in the case of a
trust, estate, association, joint venture or other entity, the beneficial
interest in such trust, estate, association or other entity business is, at the
time of determination, owned or controlled directly or indirectly through one or
more intermediaries, by such entity, or (b) is under the actual control of the
Company.
 
“Transaction Documents” means this Agreement, the Note, the Security Agreement,
the Guaranty Agreement, and any other documents or agreements executed in
connection with the transactions contemplated hereunder.
 
“Transfer Agent” means Computershare, the current transfer agent of the Company,
with a mailing address of 33 N. LaSalle Street, 11th Floor, Chicago, Illinois
60602 and any successor transfer agent of the Company.
 
“Variable Rate Transaction” shall have the meaning ascribed in Section 4.8(a).
 
 
-4-

 

 
 
ARTICLE II.
 
PURCHASE AND SALE
 
2.1         Purchase and Closing. Closing. On the Closing Date, upon the terms
and subject to the conditions set forth herein, the Company agrees to sell, and
the Purchasers agree to purchase, the Note and the Shares. Purchasers shall
deliver to the Company, via wire transfer immediately available funds equal to
the Subscription Amount, and the Company shall deliver to the Purchasers the
Notes and Shares on the Closing Date, and the Company and the Purchasers shall
deliver the other items set forth in Section 2.2 deliverable at the Closing.
Upon satisfaction of the covenants and conditions set forth in Sections 2.2 and
2.3, the Closing shall occur at the offices of the Company or such other
location as the parties shall mutually agree.
 
2.2         Deliveries.
 
(a)           On or prior to the Closing, the Company shall deliver or cause to
be delivered to the Purchasers the following:
 
(i)           this Agreement duly executed by the Company;
 
(ii)           the Guaranty Agreements duly executed by each of MEDITE
Enterprise, Inc., MEDITE GmbH, MEDITE Lab Solutions Inc., and CytoGlobe, GmbH;
 
(iii)           a Security Agreement providing the Purchasers with a second lien
on all of the assets of the Company and its Subsidiaries;
 
(iv)            the Notes registered in the name of the Purchasers;
 
(v)            the Shares, registered in the name of the Purchasers, subject to
adjustment as described therein;
 
(vi)           Within two (2) Business Days prior to the Closing, the Company
and each Subsidiary shall have delivered or caused to be delivered to the
Purchasers and the Collateral Agent a perfection certificate, duly completed and
executed by the each, in form and substance satisfactory to the Purchasers;
 
(vii) irrevocable instructions from the Company to the Transfer Agent and any
subsequent transfer agent in the form satisfactory to the Purchasers (the
“Irrevocable Transfer Agent Instructions”) to issue certificates or credit
shares to the applicable balance accounts at The Depository Trust Company
registered in the name of the Purchasers or its respective nominee(s), for the
Shares and shares of Common Stock issuable upon conversion of the Notes;
 
(viii) an Officer’s Certificate of the Company and each Subsidiary certifying as
to the conditions set forth in Section 2.3(a);
 
(ix) a Secretary’s Certificate of the Company and each Subsidiary in form and
substance reasonably satisfactory to the Purchasers;
 
(x) Good standing certificates as of a recent date evidencing the good standing
of the Company and each Subsidiary in its jurisdiction of organization, if
applicable or such concept has meaning.
 
(b)           On or prior to each Closing, the Purchasers shall deliver or cause
to be delivered to the Company the following:
 
(i)
the Subscription Amount subject to the closing by wire transfer; and
 
(ii)
Subordination and Intercreditor Agreement by and among the Company, the
Purchasers and the senior lenders set forth therein attached hereto as Exhibit
“D”.
 
 
-5-

 
 
 
2.3         Closing Conditions.
 
(a)           The obligations of the Company hereunder in connection with the
Closing are subject to the following conditions being met:
 
(i)           the accuracy in all material respects (or, to the extent
representations or warranties are qualified by materiality or Material Adverse
Effect, in all respects) when made and on the date of the Closing of the
representations and warranties of the Purchasers contained herein (unless as of
a specific date therein in which case they shall be accurate as of such date);
 
(ii)           all obligations, covenants and agreements of Purchasers required
to be performed at or prior to the date of the Closing shall have been
performed; and
 
(iii)           the delivery by Purchasers of the items set forth in Section
2.2(b) of this Agreement.
 
(b)           The obligations of the Purchasers hereunder in connection with
each Closing are subject to the following conditions being met:
 
(i)           the accuracy in all material respects (or, to the extent
representations or warranties are qualified by materiality or Material Adverse
Effect, in all respects) when made and on the date of the Closing of the
representations and warranties of the Company contained herein (unless as of a
specific date therein in which case they shall be accurate as of such date);
 
(ii)           all obligations, covenants and agreements of the Company required
to be performed at or prior to the Closing shall have been performed;
 
(iii)           the delivery by the Company of the items set forth in Section
2.2(a) of this Agreement; and
 
(iv)           there shall have been no Material Adverse Effect with respect to
the Company since the date hereof.
 
ARTICLE III.
 
REPRESENTATIONS AND WARRANTIES
 
3.1         Representations and Warranties of the Company. Except as set forth
in the Disclosure Schedules, which Disclosure Schedules shall be deemed a part
hereof and shall qualify any representation or otherwise made herein to the
extent of the disclosure contained in the corresponding section of the
Disclosure Schedules, the Company hereby makes the following representations and
warranties to Purchasers as of the date hereof:
 
(a)           Subsidiaries. All of the direct and indirect subsidiaries of the
Company are set forth in Schedule 3.1(a). The Company owns, directly or
indirectly, all of the capital stock or other equity interests of each
Subsidiary free and clear of any Liens, and all of the issued and outstanding
shares of capital stock of each Subsidiary are validly issued and are fully
paid, non-assessable and free of preemptive and similar rights to subscribe for
or purchase securities.
 
(b)           Organization and Qualification. The Company and each of the
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing, if applicable, under the laws of the jurisdiction
of its incorporation or organization, with the requisite power and authority to
own and use its properties and assets and to carry on its business as currently
conducted. Neither the Company nor any Subsidiary is in violation nor default of
any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing, if applicable, as a foreign corporation or other entity in each
jurisdiction in which the nature of the business conducted or property owned by
it makes such qualification necessary, except where the failure to be so
qualified or in good standing, as the case may be, could not have or reasonably
be expected to result in a Material Adverse Effect and no Proceeding has been
instituted in any such jurisdiction revoking, limiting or curtailing or seeking
to revoke, limit or curtail such power and authority or qualification.
 
 
-6-

 
 
 
(c)           Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this Agreement and each of the other Transaction Documents and
otherwise to carry out its obligations hereunder and thereunder. The execution
and delivery of this Agreement and each of the other Transaction Documents by
the Company and the consummation by it of the transactions contemplated hereby
and thereby have been duly authorized by all necessary action on the part of the
Company and no further action is required by the Company, the Board of Directors
or the Company’s stockholders in connection herewith or therewith other than in
connection with the Required Approvals. This Agreement and each other
Transaction Document to which it is a party has been (or upon delivery will have
been) duly executed by the Company and, when delivered in accordance with the
terms hereof and thereof, will constitute the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms, except
(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.
 
(d)           No Conflicts. The execution, delivery and performance by the
Company of this Agreement and the other Transaction Documents to which it is a
party, the issuance and sale of the Securities and the consummation by it of the
transactions contemplated hereby and thereby do not and will not (i) conflict
with or violate any provision of the Company’s or any Subsidiary’s certificate
or articles of incorporation, bylaws or other organizational or charter
documents, or (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, result in the
creation of any Lien upon any of the properties or assets of the Company or any
Subsidiary (other than as provided in the Transaction Documents), or give to
others any rights of termination, amendment, acceleration or cancellation (with
or without notice, lapse of time or both) of, any agreement, credit facility,
debt or other instrument (evidencing a Company or Subsidiary debt or otherwise)
or other understanding to which the Company or any Subsidiary is a party or by
which any property or asset of the Company or any Subsidiary is bound or
affected, or (iii) subject to the Required Approvals, conflict with or result in
a violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Company or
a Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected.
 
(e)           Filings, Consents and Approvals. The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company of the Transaction Documents,
other than: (i) the filings required pursuant to Section 4.13 of this Agreement,
(ii) filings necessary to perfect the Liens in favor of the Purchasers under the
Security Agreement, and (iii) such filings as are required to be made under
applicable state securities laws (collectively, the “Required Approvals”).
 
(f)           Issuance of the Securities. The Securities are duly authorized
and, when issued and paid for in accordance with the applicable Transaction
Documents, will be duly and validly issued, fully paid and nonassessable, free
and clear of all Liens imposed by the Company. The Shares, when issued upon
conversion of the Notes, and the Warrant Shares, when issued in accordance with
the terms of the Warrants, will be validly issued, fully paid and nonassessable,
free and clear of all Liens imposed by the Company. The Company has reserved
from its duly authorized capital stock a number of shares of Common Stock
issuable pursuant to the Notes and the Warrant equal to the amount set forth in
Section 4.6.
 
 
-7-

 
 
 
(g)           Capitalization. The capitalization of the Company as of September
30, 2017 is as set forth in Schedule 3.1(g). No Person has any right of first
refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by the Transaction Documents.
Except as a result of the purchase and sale of the Securities, the securities in
favor of GPB pursuant to the Senior Documents, or as set forth on Schedule
3.1(g), there are no outstanding options, warrants, scrip rights to subscribe
to, calls or commitments of any character whatsoever relating to, or securities,
rights or obligations convertible into or exercisable or exchangeable for, or
giving any Person any right to subscribe for or acquire, any shares of Common
Stock or the capital stock of any Subsidiary, or contracts, commitments,
understandings or arrangements by which the Company or any Subsidiary is or may
become bound to issue additional shares of Common Stock or Common Stock
Equivalents or capital stock of any Subsidiary. The issuance and sale of the
Securities will not obligate the Company or any Subsidiary to issue shares of
Common Stock or other securities to any Person (other than the Purchaser) and
will not result in a right of any holder of Company securities to adjust the
exercise, conversion, exchange or reset price under any of such securities.
There are no outstanding securities or instruments of the Company or any
Subsidiary that contain any redemption or similar provisions, and there are no
contracts, commitments, understandings or arrangements by which the Company or
any Subsidiary is or may become bound to redeem a security of the Company or
such Subsidiary. Schedule 3.1(g) lists all stock appreciation rights or “phantom
stock” plans or agreements or any similar plan or agreement and all securities
issued thereunder . All of the outstanding shares of capital stock of the
Company are duly authorized, validly issued, fully paid and nonassessable, have
been issued in compliance with all federal and state securities laws, and none
of such outstanding shares was issued in violation of any preemptive rights or
similar rights to subscribe for or purchase securities. No further approval or
authorization of any stockholder, the Board of Directors or others is required
for the issuance and sale of the Securities. Except as set forth on Schedule
3.1(g), there are no stockholders agreements, voting agreements or other similar
agreements with respect to the Company’s capital stock to which the Company is a
party or, to the knowledge of the Company, between or among any of the Company’s
stockholders.
 
(h)           SEC Documents; Financial Statements. During the two (2) years
prior to the date hereof, the Company has filed all reports, schedules, forms,
proxy statements, information statements and other documents required to be
filed by it with the SEC pursuant to the reporting requirements of the Exchange
Act, excluding due dates (all of the foregoing filed prior to the date hereof
including, without limitation, Current Reports on Form 8-K by the Company with
the SEC whether required to be filed or not (but excluding Item 7.01 thereunder)
and all exhibits and appendices included therein other than Exhibits 99.1 to
Form 8-K) and financial statements, notes and schedules thereto and documents
incorporated by reference therein being hereinafter referred to as the “SEC
Documents”). The Company has delivered or has made available to the Purchasers
or their respective representatives true, correct and complete copies of each of
the SEC Documents not available on the EDGAR system (if any). As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the Exchange Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in orde r to make the statements therein, in the
light of the circumstances under which they were made, not misleading. The
financial statements of the Company provided to the Purchasers have been
prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis during the periods involved (“GAAP”),
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in accordance with GAAP in all
material respects the financial position of the Company and its consolidated
Subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal year-end audit adjustments and footnotes. Schedule 3.1(h)
lists all material year-end audit adjustments made to the financial statements
of the Company provided to the Purchasers.
 
 
-8-

 
 
 
(i)           Material Changes; Undisclosed Events, Liabilities or Developments.
Since September 30, 2017, (i) there has been no event, occurrence or development
that has had or that would reasonably be expected to result in a Material
Adverse Effect, (ii) the Company has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
Material Permit or disclosed in the financial statements, (iii) the Company has
not altered its method of accounting, (iv) the Company has not declared or made
any dividend or distribution of cash or other property to its stockholders
(other than as required pursuant to the terms of any of its securities
outstanding as of the date hereof) or purchased, redeemed or made any agreements
to purchase or redeem any shares of its capital stock and (v) other than as
described on Schedule 3.1(i), the Company has not issued any equity securities
to any officer, director or Affiliate, except pursuant to existing stock or
option plans duly adopted for such purpose or upon approval by a majority of the
non-employee members of the Board of Directors or a majority of the members of a
committee of non-employee directors established for such purpose for services
rendered to the Company.
 
(j)           Litigation. There is no action, suit, inquiry, notice of
violation, proceeding or investigation pending or, to the knowledge of the
Company, threatened against or affecting the Company, any Subsidiary or any of
their respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the issuance of the Securities or (ii) could, if there were an unfavorable
decision, have or reasonably be expected to result in a Material Adverse Effect.
Neither the Company nor any Subsidiary, nor any director or officer thereof (in
such capacity), is or has been the subject of any Action involving a claim of
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty. Except as set forth on Schedule 3(i), there has not
been, and to the knowledge of the Company, there is not pending or contemplated,
any investigation by the SEC or other governmental or regulatory authority
involving the Company or any current or former director or officer of the
Company.
 
(k)           Compliance. Except as set forth on Schedule 3(k), neither the
Company nor any Subsidiary: (i) is in default under or in violation of (and no
event has occurred that has not been waived that, with notice or lapse of time
or both, would result in a default by the Company or any Subsidiary under), nor
has the Company or any Subsidiary received notice of a claim that it is in
default under or that it is in violation of, any indenture, loan or credit
agreement or any other agreement or instrument to which it is a party or by
which it or any of its properties is bound (whether or not such default or
violation has been waived), (ii) is in violation of any judgment, decree or
order of any court, arbitrator or other governmental authority or (iii) is in
violation of any statute, rule, ordinance or regulation of any governmental
authority, including without limitation all foreign, federal, state and local
laws relating to taxes, occupational health and safety, product quality and
safety and employment and labor matters, except as could not have reasonably
been expected to and does not result in a Material Adverse Effect.
 
(l)           Environmental Laws. The Company and its Subsidiaries (i) are in
compliance with all federal, state, local and foreign laws relating to pollution
or protection of human health or the environment (including ambient air, surface
water, groundwater, land surface or subsurface strata), including laws relating
to emissions, discharges, releases or threatened releases of chemicals,
pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands, or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations, issued, entered, promulgated or approved thereunder (“Environmental
Laws”); (ii) have received all permits licenses or other approvals required of
them under applicable Environmental Laws to conduct their respective businesses;
and (iii) are in compliance with all terms and conditions of any such permit,
license or approval.
 
 
 
-9-

 
 
(m)           Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses, except where the failure to possess such permits could
not reasonably be expected to and does not result in a Material Adverse Effect
(“Material Permits”), and neither the Company nor any Subsidiary has received
any notice of proceedings relating to the revocation or modification of any
Material Permit.
 
(n)           Title to Assets. The Company and the Subsidiaries have good and
marketable title in fee simple to all real property owned by them and good and
marketable title in all personal property owned by them that is material to the
business of the Company and the Subsidiaries, in each case free and clear of all
Liens, except for Permitted Liens. Any real property and facilities held under
lease by the Company and the Subsidiaries are held by them under valid,
subsisting and enforceable leases with which the Company and the Subsidiaries
are in compliance.
 
(o)           Intellectual Property.
 
(i)           The Company and each Subsidiary owns or possesses or has the right
to use pursuant to a valid and enforceable written license, sublicense,
agreement, or permission all Intellectual Property necessary for the operation
of the business of the Company and each Subsidiary as presently conducted. The
Company and each Subsidiary has made available to the Purchasers a true and
complete copy of each such written license, sublicense, agreement or permission.
 
(ii)           To the knowledge of the Company, the Intellectual Property does
not interfere with, infringe upon, misappropriate, or otherwise come into
conflict with, any Intellectual Property rights of third parties, and the
Company has no Knowledge that facts exist which indicate a likelihood of the
foregoing. Neither the Company nor any Subsidiary has received any charge,
complaint, claim, demand, or notice alleging any such interference,
infringement, misappropriation, or conflict (including any claim that the
Company must license or refrain from using any Intellectual Property rights of
any third party). To the Knowledge of the Company, no third party has interfered
with, infringed upon, misappropriated, or otherwise come into conflict with, any
Intellectual Property rights of the Company or any Subsidiary.
 
(iii)           Except as otherwise disclosed on Schedule 3.1(o), neither the
Company nor any Subsidiary has any pending patent applications or applications
for registration that either entity has made with respect to any Intellectual
Property. Schedule 3.1(o) identifies each license, sublicense, agreement, or
other permission that the Company or a Subsidiary has granted to any third party
with respect to any of such Intellectual Property (together with any
exceptions). The Company has made available to the Purchasers correct and
complete copies of all such licenses, sublicenses, agreements, and permissions
(as amended to date) (“Intellectual Property Agreements”). Schedule 3.1(o) also
identifies each registered and unregistered trademark, service mark, trade name,
corporate name, URLs or Internet domain name used by the Company and each
Subsidiary in connection with its business and which is not licensed from a
third party. With respect to each item of Intellectual Property required to be
identified in Schedule 3.1(o):
 
(A) 
The Company and each Subsidiary owns and possesses all right, title, and
interest in and to the item, free and clear of any Lien, license, or other
restriction or limitation regarding use or disclosure;
 
(B) 
The item is not subject to any outstanding injunction, judgment, order, decree,
ruling, or charge;
 
(C) 
No Action, claim, or demand is pending or, to the knowledge of the Company, is
threatened that challenges the legality, validity, enforceability, use, or
ownership by the Company or any Subsidiary; and
 
(D) 
Neither the Company nor any Subsidiary has agreed to indemnify any Person for or
against any interference, infringement, misappropriation, or other conflict with
respect to the item.
 
 
-10-

 
 
 
(iv)           Schedule 3.1(o)(iv) identifies each item of Intellectual Property
that any third party owns and that the Company or a Subsidiary uses pursuant to
license, sublicense, agreement, or permission, excluding off-the-shelf software
purchased or licensed by the Company or a Subsidiary. The Company has made
available to the Purchasers correct and complete copies of all such licenses,
sublicenses, agreements, and permissions (each as amended to date) (each, a
“Licensed Intellectual Property Agreement”). With respect to each Licensed
Intellectual Property Agreement:
 
(A) 
The Licensed Intellectual Property Agreement is legal, valid, binding,
enforceable, and in full force and effect;
 
(B) 
Neither the Company nor any Subsidiary is in breach or default, and no event has
occurred that with notice or lapse of time would constitute the Company’s or a
Subsidiary’s breach or default or permit the counterparty rights to termination,
modification, or acceleration thereunder, which as to any such breach, default
or event could have a Material Adverse Effect on the Company or a Subsidiary;
 
(C) 
No party to such Licensed Intellectual Property Agreement has repudiated any
provision thereof;
 
(D) 
Except as set forth in such Licensed Intellectual Property Agreement, neither
the Company nor a Subsidiary has received written or verbal notice or otherwise
has Knowledge that the underlying item of Intellectual Property is subject to
any outstanding injunction, judgment, order, decree, ruling, or charge; and
 
(E) 
Except as set forth on Schedule 3.1(o)(iv), neither the Company nor any
Subsidiary has not granted any sublicense or similar right with respect to the
license, sublicense, agreement, or permission.
 
(v)           Each Person who participated in the creation, conception,
invention or development of the Intellectual Property currently used in the
business of the Company and each Subsidiary (each, a “Developer”) which is not
licensed from third parties has executed one or more agreements containing
industry standard confidentiality, work for hire and assignment provisions,
whereby the Developer has assigned to the Company and each Subsidiary, as
applicable, all copyrights, patent rights, Intellectual Property rights and
other rights in the Intellectual Property, including all rights in the
Intellectual Property that existed prior to the assignment of rights by such
Person to the Company and the applicable Subsidiary. The Company has made
available to the Purchasers copies of any such agreements and assignments from
each such Developer (collectively, the “Developer Agreements”).
 
  (vi)           Each Developer has signed a non-disclosure agreement with the
Company and each Subsidiary. The Company has made available to the Purchasers
copies any such non-disclosure agreements from each such Person, if any.
 
(p)           Insurance. The Company and the Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary for entities with financial
positions similar to the Company in the businesses in which the Company and the
Subsidiaries are engaged. Neither the Company nor any Subsidiary has any reason
to believe that it will not be able to renew its existing insurance coverage as
and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue its business without a significant
increase in cost.
 
 
-11-

 
 
 
(q)           Transactions With Affiliates and Employees. Except as set forth on
Schedule 3.1(q), none of the officers or directors of the Company or any
Subsidiary and, to the knowledge of the Company, none of the employees of the
Company or any Subsidiary is presently a party to any transaction with the
Company or any Subsidiary (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, providing for the borrowing of money from or lending of
money to or otherwise requiring payments to or from any officer, director or
such employee or, to the knowledge of the Company, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee, stockholder, member or partner.
 
(r)           Certain Fees. No brokerage or finder’s fees or commissions are or
will be payable by the Company or any Subsidiary to any broker, financial
advisor or consultant, finder, placement agent, investment banker, bank or other
Person with respect to the transactions contemplated by the Transaction
Documents.
 
(s)           Investment Company. The Company is not, and is not an Affiliate
of, and immediately after receipt of payment for the Securities, will not be or
be an Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.
 
(t)           Registration Rights. Except as disclosed on Schedule 3(t), no
Person has any right to cause the Company or any Subsidiary to effect the
registration under the Securities Act of any securities of the Company or any
Subsidiary other than pursuant to the Registration Rights Agreement, in favor of
GPB pursuant to the Senior Documents or pursuant to Schedule 3.1(t).
 
(u)           Application of Takeover Protections. The Company and the Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s certificate of incorporation (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable to the Purchasers as a result of the Purchasers and the
Company fulfilling their obligations or exercising their rights under the
Transaction Documents, including without limitation as a result of the Company’s
issuance of the Securities and the Purchasers’ ownership of the Securities.
 
(v)           Disclosure. All of the disclosure furnished by or on behalf of the
Company to the Purchasers regarding the Company and its Subsidiaries, their
respective businesses and the transactions contemplated hereby, including the
schedules to this Agreement, is true and correct and does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading. The Company acknowledges and agrees that
no Purchasers makes or has made any representations or warranties with respect
to the transactions contemplated hereby other than those specifically set forth
in Section 3.2 hereof.
 
(w)           No Integrated Offering. Neither the Company, nor any of its
Affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this offering of the
Securities to be integrated with prior offerings by the Company for purposes of
the Securities Act that would require the registration of any such securities
under the Securities Act.
 
(x)           Solvency. Based on the consolidated financial condition of the
Company as of each Closing, after giving effect to the receipt by the Company of
the proceeds from the sale of the Securities hereunder, (i) the fair saleable
value of the Company’s assets exceeds the amount that will be required to be
paid on or in respect of the Company’s existing debts and other liabilities
(including known contingent liabilities) as they mature, (ii) the Company’s
assets do not constitute unreasonably small capital to carry on its business as
now conducted and as proposed to be conducted including its capital needs taking
into account the particular capital requirements of the business conducted by
the Company, consolidated and projected capital requirements and capital
availability thereof, and (iii) the current cash flow of the Company, together
with the proceeds the Company would receive, were it to liquidate all of its
assets, after taking into account all anticipated uses of the cash, would be
sufficient to pay all amounts on or in respect of its liabilities when such
amounts are required to be paid. As of the date hereof, the Company has no
intention to file for reorganization or liquidation under the bankruptcy or
reorganization laws of any jurisdiction within the two years from the Closing
Date. Schedule 3.1(x) set forth as of the date hereof all outstanding secured
and unsecured Indebtedness of the Company or any Subsidiary, or for which the
Company or any Subsidiary has commitments or guarantees.
 
 
-12-

 
 
 
(y)           Tax Status. The Company and its Subsidiaries each (i) has made or
filed all United States federal, state and local income and all foreign income
and franchise tax returns, reports and declarations required by any jurisdiction
to which it is subject including filing extension periods, (ii) has paid all
taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and declarations
and (iii) has set aside on its books provision reasonably adequate for the
payment of all material taxes for periods subsequent to the periods to which
such returns, reports or declarations apply, except in each case those which are
being contested in good faith by appropriate proceedings diligently conducted
and for which adequate reserves have been provided in accordance with GAAP.
There are no unpaid taxes in any material amount claimed to be due by the taxing
authority of any jurisdiction, and the officers of the Company or of any
Subsidiary know of no basis for any such claim.
 
(z)           No Disqualification Events. With respect to the Securities to be
offered and sold hereunder in reliance on Rule 506(b) under the Securities Act,
neither the Company nor, to the knowledge of the Company, any of its
predecessors, any affiliated issuer, any director, executive officer, other
officer of the Company participating in the offering hereunder, any beneficial
owner of 20% or more of the Company’s outstanding voting equity securities,
calculated on the basis of voting power, or any promoter (as that term is
defined in Rule 405 under the Securities Act) connected with the Company in any
capacity at the time of sale (each, an “Issuer Covered Person” and, together,
“Issuer Covered Persons”) is subject to any of the “Bad Actor” disqualifications
described in Rule 506(d)(1)(i) to (viii) under the Securities Act (a
“Disqualification Event”), except for a Disqualification Event covered by Rule
506(d)(2) or (d)(3). The Company has exercised reasonable care to determine
whether any Issuer Covered Person is subject to a Disqualification Event. The
Company has complied, to the extent applicable, with its disclosure obligations
under Rule 506(e), and has made available to the Purchasers a copy of any
disclosures provided thereunder.
 
(aa) Material Agreements. The agreements set forth on Schedule 3.1(aa) (the
“Material Agreements”) are valid, binding and enforceable in accordance with
their terms against the Company, and are in full force and effect, except as the
enforcement thereof may be limited by bankruptcy laws, other similar laws
affecting creditors’ rights and general principles of equity affecting the
availability of specific performance and other equitable remedies. Except as set
forth on Schedule 3.1(aa), neither the Company nor any other party thereto is in
material default thereunder, nor has there occurred any event that with notice
or lapse of time, or both, would constitute a material default by the Company or
any other party thereunder. Accurate and complete copies of each written
Material Agreement have been delivered or otherwise made available to the
Purchasers. Except as set forth on Schedule 3.1(aa), as of the date of this
Agreement, the Company nor any of its Affiliates has received any notification
that any party to a Material Agreement intends to terminate such Material
Agreement.
 
(bb) Customers and Suppliers. Neither the Company nor any Subsidiary has
received any written or oral notice, and neither the Company nor any Subsidiary
knows or has any reason to believe, that any customer of its with annual gross
sales of in excess of $100,000 or supplier or products to the Company or a
Subsidiary in excess of $100,000 (i) has ceased, or in the reasonably
foreseeable future may cease, to use the services of the Company or a
Subsidiary, (ii) has substantially reduced, or in the reasonably foreseeable
future may substantially reduce, the use of the services of the Company or a
Subsidiary or (iii) has terminated or materially altered, or in the reasonably
foreseeable future would reasonably be expected to terminate or materially alter
its business relations with the Company or a Subsidiary.
 
 
-13-

 
 
 
3.2         Representations and Warranties of the Purchasers. Each Purchaser,
for itself and for no other Purchaser, hereby represents and warrants as of the
date hereof and as of each Closing to the Company as follows (unless as of a
specific date therein):
 
(a)           Organization; Authority. Such Purchaser is either an individual or
an entity duly incorporated or formed, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or formation with full
right, corporate, partnership, limited liability company or similar power and
authority to enter into and to consummate the transactions contemplated by this
Agreement and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of this Agreement and performance by the Purchaser of
the transactions contemplated by this Agreement have been duly authorized by all
necessary corporate, partnership, limited liability company or similar action,
as applicable, on the part of the Purchaser. Each Transaction Document to which
it is a party has been duly executed by the Purchaser, and when delivered by the
Purchaser in accordance with the terms hereof, will constitute the valid and
legally binding obligation of the Purchaser, enforceable against it in
accordance with its terms, except: (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
 
(b)           Understandings or Arrangements. Such Purchaser is acquiring the
Securities as principal for its own account and has no direct or indirect
arrangement or understandings with any other Persons to distribute or regarding
the distribution of such Securities (this representation and warranty not
limiting the Purchaser’s right to sell the Securities in compliance with
applicable federal and state securities laws). Such Purchaser is acquiring the
Securities hereunder in the ordinary course of its business. Such Purchaser
understands that the Securities are “restricted securities” and have not been
registered under the Securities Act or any applicable state securities law and
is acquiring such Securities as principal for its own account and not with a
view to or for distributing or reselling such Securities or any part thereof in
violation of the Securities Act or any applicable state securities law, has no
present intention of distributing any of such Securities in violation of the
Securities Act or any applicable state securities law and has no direct or
indirect arrangement or understandings with any other Persons to distribute or
regarding the distribution of such Securities in violation of the Securities Act
or any applicable state securities law (this representation and warranty not
limiting the Purchaser’s right to sell such Securities in compliance with
applicable federal and state securities laws).
 
(c)           Purchaser Status. At the time the Purchaser was offered the
Securities, it was, and as of the date hereof it is, an “accredited investor”
within the meaning of Rule 501 under the Securities Act.
 
(d)           Experience of Such Purchaser. Such Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Securities, and has so
evaluated the merits and risks of such investment. Such Purchaser is able to
bear the economic risk of an investment in the Securities and, at the present
time, is able to afford a complete loss of such investment.
 
(e)           Access to Information. Such Purchaser acknowledges that (i) it has
had the opportunity to review the Transaction Documents (including all exhibits
and schedules thereto), (ii) the opportunity to ask such questions as it has
deemed necessary of, and to receive answers from, representatives of the Company
concerning the terms and conditions of the offering of the Securities and the
merits and risks of investing in the Securities; (iii) access to information
about the Company and its financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iv) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment. Such Purchaser acknowledges and agrees that neither the Company nor
anyone else has provided the Purchaser with any information or advice with
respect to the Securities nor is such information or advice necessary or
desired.
 
 
-14-

 
 
 
(f)           Confidentiality. Other than to other Persons party to this
Agreement or to the Purchaser’s representatives, including, without limitation,
its officers, directors, partners, legal and other advisors, employees, agents
and Affiliates, the Purchaser has maintained the confidentiality of all
disclosures made to it in connection with this transaction (including the
existence and terms of this transaction).
 
(g)           Legends. The Purchaser understands that the Securities and any
securities issued in respect of or exchange for the Securities, may be notated
with one or all of the following legends:
 
(i)
[THESE SHARES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THESE SHARES MAY BE PLEDGED IN CONNECTION WITH A BONA
FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES.]
 
[NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THIS SECURITY AND THE SECURITIES ISSUABLE UPON CONVERSION OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.]
 
[NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.]
 
(ii) Any legend set forth in, or required by, the other Transaction Documents.
 
(iii) Any legend required by the securities laws of any state to the extent such
laws are applicable to the Securities represented by the certificate,
instrument, or book entry so legended.
 

 
-15-

 
 
ARTICLE IV.
 
OTHER AGREEMENTS OF THE PARTIES
 
4.1 Information Rights. So long as the Note remains outstanding and until such
time as the Purchasers no longer is the beneficial owner of at least ten percent
(10%) of the outstanding Common Stock, on a fully diluted basis, the Company
shall provide the Purchasers with (i) monthly financial reports including A/R
and A/P statements within 30 days of each month end, with such reports to also
include comparisons of budgeted to actual operations (ii) quarterly financial
reports within 30 days of each quarter end, with such reports to include
comparisons of budgeted to actual operations, (iii) yearly financial reports
within 60 days of each year end, with such reports to include comparisons of
budgeted to actual operations and (iv) audited financials within 120 days of
each year end. Upon the request of the Purchasers, the Company shall share with
the Purchasers status updates on manufacturing and capex, shipment of products,
sales pipeline, board decisions and relevant regulatory and licensing
developments. The Company shall use best efforts to provide accurate quarterly
and yearly reports, subject to adjustments recommended by the Company’s
auditors.
 
4.2 Over Allotment Option. The Company may, at its sole discretion, seek to
issue up to an additional $750,000 of Notes with the additional issuance of
Shares on the same terms and conditions as set forth herein (the “Over Allotment
Option”}. The Purchasers shall have the right to participate on a pro rata basis
in any additional issuance of Notes and Shares pursuant to the Company’s
exercise of the Over Allotment Option.
 
4.3 Shareholder Rights Plan. No claim will be made or enforced by the Company
or, with the consent of the Company, any other Person, that any Purchaser is an
“Acquiring Person” under any control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or similar
anti-takeover plan or arrangement in effect or hereafter adopted by the Company,
or that any Purchaser could be deemed to trigger the provisions of any such plan
or arrangement, by virtue of receiving Securities under the Transaction
Documents or under any other agreement between the Company and the Purchasers.
 
4.4 Use of Proceeds. Schedule 4.4 sets forth a detailed list of the use of
proceeds. The Company shall use the net proceeds from the sale of the Securities
hereunder for working capital and capital expenditures related to sales and
marketing and application expansion and the settlement of a lawsuit with the
Company’s former CFO, and shall not use such proceeds for the satisfaction of
any portion of the Company’s Indebtedness (other than as set forth on Schedule
4.4 hereto, the payment of trade payables in the ordinary course of the
Company’s business and prior practices and other than ordinary course payments
of principal and interest on the Company’s outstanding secured promissory notes.
The only Indebtedness of the Company outstanding after the Closing shall be
Permitted Indebtedness.
 
 
-16-

 
 
 
4.5 Indemnification of Purchasers. Subject to the provisions of this Section
4.5, the Company will indemnify and hold the Purchasers and each of their
directors, officers, shareholders, members, partners, employees and agents (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title), each Person who
controls a Purchaser (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling Persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents, (b) any action instituted against the Purchaser
Parties in any capacity, or any of them or their respective Affiliates, by any
stockholder of the Company who is not an Affiliate of such Purchaser Party, with
respect to any of the transactions contemplated by the Transaction Documents
(unless such action is based upon a breach of such Purchaser Party’s
representations, warranties or covenants under the Transaction Documents or any
agreements or understandings such Purchaser Party may have with any such
stockholder or any violations by such Purchaser Party of state or federal
securities laws or any conduct by such Purchaser Party that constitutes fraud,
gross negligence, willful misconduct or malfeasance) or (c) any untrue or
alleged untrue statement of a material fact contained in any registration
statement, any prospectus or any form of prospectus or in any amendment or
supplement thereto or in any preliminary prospectus, or arising out of or
relating to any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein (in the case of any
prospectus or supplement thereto, in light of the circumstances under which they
were made) not misleading. If any action shall be brought against any Purchaser
Party in respect of which indemnity may be sought pursuant to this Agreement,
such Purchaser Party shall promptly notify the Company in writing, and the
Company shall have the right to assume the defense thereof with counsel of its
own choosing reasonably acceptable to the Purchaser Party. Any Purchaser Party
shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Purchaser Party except to the extent that (i)
the employment thereof has been specifically authorized by the Company in
writing, (ii) the Company has failed after a reasonable period of time to assume
such defense and to employ counsel or (iii) in such action there is, in the
reasonable opinion of counsel, a material conflict on any material issue between
the position of the Company and the position of such Purchaser Party, in which
case the Company shall be responsible for the reasonable fees and expenses of no
more than one such separate counsel. The Company will not be liable to any
Purchaser Party under any Transaction Document (x) for any settlement by a
Purchaser Party effected without the Company’s prior written consent, which
shall not be unreasonably withheld or delayed; or (y) to the extent, but only to
the extent that a loss, claim, damage or liability is attributable to any
Purchaser Party’s breach of any of the representations, warranties, covenants or
agreements made by such Purchaser Party in this Agreement or in the other
Transaction Documents; or (z) to the extent caused solely by a Purchaser Party’s
gross negligence or willful misconduct. The indemnification required by this
Section 4.5 shall be made by periodic payments of the amount thereof during the
course of the investigation or defense, as and when bills are received or are
incurred. The indemnity agreements contained herein shall be in addition to any
cause of action or similar right of any Purchaser Party against the Company or
others and any liabilities the Company may be subject to pursuant to law.
 
4.6 Reservation of Common Stock. As of the date hereof, the Company has reserved
and the Company shall continue to reserve and keep available at all times, free
of preemptive rights, shares of Common Stock, subject to adjustment for stock
splits and dividends, combinations and similar events, equal to the amounts
required by the Transaction Documents. The Company shall not enter into any
agreement or file any amendment to its Certificate of Incorporation (including
the filing of a Certificate of Designation) which conflicts with this Section
4.6 while the Notes remain outstanding.
 
4.7 Pre-Emptive Rights. The Purchasers shall have pre-emptive rights with
respect to future securities offerings by the Company so long as at least 15% of
the Notes are outstanding.
 
 
-17-

 
 
 
4.8 Subsequent Equity Sales.
 
(a)          From the date hereof until such time as the Purchasers no longer
holds the Notes, the Company will not, without the consent of all of the
then-outstanding Note holders, enter into any Equity Line of Credit or similar
agreement, nor issue nor agree to issue any Variable Priced Equity Linked
Instruments (collectively, the “Variable Rate Transactions”). For purposes
hereof, “Equity Line of Credit” means any transaction involving a written
agreement between the Company and an investor or underwriter whereby the Company
has the right to “put” its securities to the investor or underwriter over an
agreed period of time and at future determined price or price formula (other
than customary “preemptive” or “participation” rights or “weighted average” or
“full-ratchet” antidilution provisions or in connection with fixed-price rights
offerings and similar transactions that are not Variable Priced Equity Linked
Instruments), and “Variable Priced Equity Linked Instruments” means: (A) any
debt or equity securities which are convertible into, exercisable or
exchangeable for, or carry the right to receive additional shares of Common
Stock either (1) at any conversion, exercise or exchange rate or other price
that is based upon and/or varies with the trading prices of or quotations for
Common Stock at any time after the initial issuance of such debt or equity
security, or (2) with a conversion, exercise or exchange price that is subject
to being reset on more than one occasion at some future date at any time after
the initial issuance of such debt or equity security due to a change in the
market price of the Company’s Common Stock since date of initial issuance (other
than customary “preemptive” or “participation” rights or “weighted average” or
“full-ratchet” antidilution provisions or in connection with fixed-price rights
offerings and similar transactions), and (B) any amortizing convertible security
which amortizes prior to its maturity date, where the Company is required or has
the option to (or any investor in such transaction has the option to require the
Company to) make such amortization payments in shares of Common Stock which are
valued at a price that is based upon and/or varies with the trading prices of or
quotations for Common Stock at any time after the initial issuance of such debt
or equity security (whether or not such payments in stock are subject to certain
equity conditions). For purposes of determining the total consideration for a
convertible instrument (including a right to purchase equity of the Company)
issued, subject to an original issue or similar discount or which principal
amount is directly or indirectly increased after issuance, the consideration
will be deemed to be the actual cash amount received by the Company in
consideration of the original issuance of such convertible instrument.
 
(b)           Notwithstanding the foregoing, this Section 4.8 shall not apply in
respect of an Exempt Issuance (except that no Variable Rate Transaction shall be
an Exempt Issuance). The Company shall provide the Purchasers with notice of any
such issuance or sale in the manner for disclosure of Subsequent Financings set
forth in Section 4.7.
 
4.9         Rule 144 Opinion and Registration Rights.
 
 (a)           Provided that the provisions of Rule 144 so permit, the Company
shall deliver to the Purchasers an opinion of counsel (which opinion the Company
will be responsible for obtaining at its own cost) that the Shares and/or
Conversion Shares may be resold pursuant to Rule 144 free of restrictive
legends.
 
(b)           The Purchasers shall have piggy-back registration rights with
respect to the resale of the Shares and/or Conversion Shares.
 
 (c)           Each Purchaser acknowledges its primary responsibilities under
the Securities Act and accordingly will not sell or otherwise transfer the
Securities or any interest therein without complying with the requirements of
the Securities Act and applicable law.
 
 (d)           Both the Company and the Transfer Agent, and their respective
directors, executive officers, employees and agents, may rely on this Section
4.9.
 
 
-18-

 
 


4.10            Conversion and Exercise Procedures. The forms of Conversion
Notice and Notice of Exercise included in the Notes set forth the totality of
the procedures required of the Purchasers in order to convert the Notes. No
additional legal opinion, other information or instructions shall be required of
the Purchasers to convert their Notes. Without limiting the preceding sentences,
no ink-original Conversion Notice or Notice of Exercise shall be required, nor
shall any medallion guarantee (or other type of guarantee or notarization) of
any Conversion Notice or Notice of Exercise form be required in order to convert
the Note. The Company shall honor conversions of the Notes and shall deliver the
Conversion Shares in accordance with the terms, conditions and time periods set
forth in the Transaction Documents.
 
4.11           Maintenance of Property. The Company shall use its commercially
reasonable efforts to keep all of its property, which is necessary or useful to
the conduct of its business, in good working order and condition, ordinary wear
and tear excepted.
 
4.12            Preservation of Corporate Existence. The Company shall preserve
and maintain its corporate existence, rights, privileges and franchises in the
jurisdiction of its incorporation, and qualify and remain qualified, as a
foreign corporation in each jurisdiction in which such qualification is
necessary in view of its business or operations and where the failure to qualify
or remain qualified might reasonably have a Material Adverse Effect.
 
4.13           Blue Sky. The Company shall take such action as the Company shall
reasonably determine is necessary in order to obtain an exemption for, or to
qualify the Securities for, sale to the Purchasers at the applicable Closing
under applicable securities or “Blue Sky” laws of the states of the United
States, and shall provide evidence of such actions promptly upon request of the
Purchasers. s
 
4.14           SEC Reports. During the term the Notes remains outstanding, the
Company hereby covenants and agrees to timely file any and all periodic and
other reports required by law with the SEC, including without limitation, Forms
10K, 10Q and 8K. The Company further covenants and agrees that with respect to
any registration statement filed with the SEC on Form S-1,or any other
applicable form of registration statement whereby Purchaser’s Shares and/or
Conversion Shares are registered for resale pursuant to Purchasers’ piggy-back
registration rights set forth in Section 4.9(b) herein, the Company shall make
such filings and take such actions as are necessary to cause any such
registration statement to remain effective during the term the Notes remain
outstanding.
 
4.15 Ranking of Notes. Other than Permitted Indebtedness subject to Permitted
Liens and the GPB and affiliated Senior Secured Note Holders, no Indebtedness of
the Company and/or any Subsidiaries, at the Closing will be in any manner and/or
for any reason (i) senior to the Notes and/or any other liabilities and/or
obligations of the Company and/or any Subsidiaries to the Purchasers in right of
payment or otherwise, and/or (ii) pari passu with the Notes and/or any other
liabilities and/or obligations of the Company and/or any Subsidiaries to the
Purchasers in right of payment and/or in otherwise, whether with respect to
payment, redemptions, principal, interest, or upon liquidation, dissolution or
otherwise.
 
4.16 Subsidiary Guarantees, Etc.  For so long as the Notes remain outstanding,
upon any entity becoming a Subsidiary, the Company shall cause each such
Subsidiary to become party to all of the Security Documents, to the extent
required in the Security Documents and take all actions required by the Security
Documents in form and substance satisfactory to the Collateral Agent and the
Purchaser.
 
4.17 Intentionally Omitted.
 
            
4.18 Intentionally Omitted.
 
 
-19-

 
 
 
4.19 Disclosure of Confidential Information. The Company shall not, and the
Company shall cause each of the Subsidiaries and each of its and their
respective officers, directors, employees and agents not to, provide the
Purchasers with any material, non-public information regarding the Company
and/or any of the Subsidiaries from and after the date hereof without the
express prior written consent of the Purchasers (which may be granted or
withheld in the Purchasers’ sole discretion). In the event of a breach of any of
the foregoing covenants, the Purchasers shall have the right to make a public
disclosure, in the form of a press release, public advertisement or otherwise,
of such breach or such material, non-public information, as applicable, without
the prior approval by the Company, any of its respective Subsidiaries, or any of
its or their respective officers, directors, employees or agents. The Purchasers
shall not have any liability to the Company, any of the Subsidiaries, or any of
its or their respective officers, directors, employees, affiliates, stockholders
or agents, for any such disclosure. To the extent that the Company or any of the
Subsidiaries delivers any material, non-public information to the Purchasers
without the Purchasers’ prior written consent, the Company hereby covenants and
agrees that the Purchasers shall not have any duty of confidentiality with
respect to, or a duty not to trade on the basis of, such material, non-public
information;. If the Company, any of its respective Subsidiaries, or any of
their respective officers, directors, employees or agents, provides the
Purchasers with material non-public information relating to the Company and/or
any of the Subsidiaries, and such disclosure is without the consent of the
Purchasers, the Company shall immediately publicly disclose such confidential
information on a Current Report on Form 8-K or otherwise.
 
 
ARTICLE V.
 
MISCELLANEOUS
 
5.1         Reserved.
 
5.2         Fees and Expenses. The Company shall reimburse the lead investor for
its fees and expenses incurred in connection with the review of the Transaction
Documents up to a maximum of $10,000. Except as expressly set forth herein and
in the Transaction Documents to the contrary, each party shall pay the
documented fees and expenses of its advisers, counsel, accountants and other
experts, if any, and all other documented out-of-pocket expenses incurred by
such party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement. The Company shall pay all Transfer Agent fees
(including, without limitation, any fees required for same-day processing of any
instruction letter delivered by the Company and any exercise notice delivered by
a Purchaser), stamp taxes and other taxes and duties levied in connection with
the delivery of any Securities to the Purchaser.
 
5.3         Entire Agreement. The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and thereof and supersede all prior
agreements and understandings, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules.
 
5.4         Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of: (a) the date of transmission, if
such notice or communication is delivered via facsimile or email attachment at
the facsimile number or email address as set forth on the signature pages
attached hereto at or prior to 5:30 p.m. (New York City time) on a Business Day,
(b) the next Business Day after the date of transmission, if such notice or
communication is delivered via facsimile or email attachment at the facsimile
number or email address as set forth on the signature pages attached hereto on a
day that is not a Business Day or later than 5:30 p.m. (New York City time) on
any Business Day, (c) the second (2nd) Business Day following the date of
mailing, if sent by U.S. nationally recognized overnight courier service or (d)
upon actual receipt by the party to whom such notice is required to be given.
The address for such notices and communications shall be as set forth on the
signature pages attached hereto.
 
 
-20-

 
 
 
5.5         Amendments; Waivers. No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the Company and all of the Purchasers of the
then-outstanding Notes or, in the case of a waiver, by the party against whom
enforcement of any such waived provision is sought. No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of any party to exercise any right hereunder in any
manner impair the exercise of any such right. Any amendment effected in
accordance with accordance with this Section 5.5 shall be binding upon the
Purchasers and holder of Securities and the Company.
 
5.6         Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.
The Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Purchasers then holding the outstanding
Notes (other than by merger). Each Purchaser may assign any or all of its rights
under this Agreement to any Person to whom such Purchaser assigns or transfers
any Securities, provided that such transferee agrees in writing to be bound,
with respect to the transferred Securities, by the provisions of the Transaction
Documents that apply to the “Purchaser”; provided, so long as no Event of
Default has occurred and is continuing, the Secured Party shall not assign any
of its rights hereunder to a competitor of any Company.
 
5.7         No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Sections 4.5 and 4.9 and
this Section 5.7.
 
5.8         Governing Law; Exclusive Jurisdiction. All questions concerning the
construction, validity, enforcement and interpretation of the Transaction
Documents shall be governed by and construed and enforced in accordance with the
internal laws of the State of New York, without regard to the principles of
conflicts of law thereof. Each party agrees that all legal Proceedings
concerning the interpretations, enforcement and defense of the transactions
contemplated by this Agreement and any other Transaction Documents (whether
brought against a party hereto or its respective affiliates, directors,
officers, shareholders, partners, members, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in the City of New
York, Borough of Manhattan. Each party hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in the City of
New York, Borough of Manhattan for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of any of the Transaction
Documents), and hereby irrevocably waives, and agrees not to assert in any
Action or Proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such Action or Proceeding is improper or is
an inconvenient venue for such Proceeding. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
Action or Proceeding by mailing a copy thereof via registered or certified mail
or overnight delivery (with evidence of delivery) to such party at the address
in effect for notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any other manner permitted by law. If any party shall commence an
Action or Proceeding to enforce any provisions of the Transaction Documents,
then, in addition to the obligations of the Company elsewhere in this Agreement,
the prevailing party in such Action or Proceeding shall be reimbursed by the
non-prevailing party for its reasonable attorneys’ fees and other costs and
expenses incurred with the investigation, preparation and prosecution of such
Action or Proceeding.
 
5.9 Survival. The representations and warranties contained herein shall survive
the Closing and the delivery of the Securities.
 
 
-21-

 
 
 
5.10                     Execution. This Agreement may be executed in two or
more counterparts, all of which when taken together shall be considered one and
the same agreement and shall become effective when counterparts have been signed
by each party and delivered to each other party, it being understood that the
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.
 
5.11                   Severability. If any term, provision, covenant or
restriction of this Agreement is held by a court of competent jurisdiction to be
invalid, illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired, or invalidated, as long as the
essential terms and conditions of this Notes for each party remain valid,
binding, and enforceable. The parties shall use their commercially reasonable
efforts to find and employ an alternative means to achieve the same or
substantially the same result as that contemplated by such term, provision,
covenant or restriction.
 
5.12                   Remedies. In addition to being entitled to exercise all
rights provided herein or granted by law, including recovery of damages, each of
the Purchasers and the Company will be entitled to specific performance under
the Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations contained in the Transaction Documents and hereby agree to waive and
not to assert in any Action for specific performance of any such obligation the
defense that a remedy at law would be adequate.
 
5.13                   Saturdays, Sundays, Holidays, etc. If the last or
appointed day for the taking of any action or the expiration of any right
required or granted herein shall not be a Business Day, then such action may be
taken or such right may be exercised on the next succeeding Business Day.
 
5.14                   Construction. The parties agree that each of them and/or
their respective counsel have reviewed and had an opportunity to revise the
Transaction Documents and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of the Transaction Documents or any
amendments thereto. In addition, each and every reference to share prices and
shares of Common Stock in any Transaction Document shall be subject to
adjustment for reverse and forward stock splits, stock dividends, stock
combinations and other similar transactions of the Common Stock that occur after
the date of this Agreement.
 
5.15                   WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING
IN ANY JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES
EACH KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE
LAW, HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES
FOREVER TRIAL BY JURY.
 
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
 
MEDITE CANCER DIAGNOSTICS, INC.
 
 
Address for Notice:
 
By:___________________________________________
Name: Stephen Von Rump
Title: Chief Executive Officer
 
With a copy to (which shall not constitute notice):
10524 Moss Park Rd. Ste-204-35
Orlando, Florida 32832
 
 

 
 
 
 
 
-22-
